DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated December 28, 2020 in responding to the Office Action of September 29, 2020 provided in the rejection of all previous pending claims 1-20.
Claims 1, 4, 12, 17, and 19 have been amended.
Claims 3 and 13 have been cancelled.
No claims have been newly added.
Thus, claims 1, 2, 4-12, and 14-20 are pending for examination.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
4.	Authorization for this examiner's amendment was given in a telephone interview with Igor D. Ozeruga (Reg. No. 72, 399) on February 26, 2021 to put the case in condition for allowance.
5.	The claims are amended, as set forth below, to adopt the changes provided by Applicants' representative on February 26, 2021. 
IN THE CLAIMS:
amend claim 19 as follows:
19.       (Currently Amended)  A system comprising:
memory to store machine readable instructions and data; and
one or more processors to access the memory and execute the instructions, the instructions comprising:
            an interface programmed to receive assembly code representative of machine code compiled based on obfuscated source code;
            a clustering function programmed to cause a clustering tool to apply a clustering algorithm to a plurality of functions of the assembly code to cluster the plurality of functions  based on relationships between the plurality of functions and assign a flow value to each function of each cluster of functions, the flow value defining a connectivity of a respective function relative to one or more other functions of a respective cluster of functions and/or another cluster of functions;
a function filter programmed to filter each cluster of functions according to a dynamic threshold range to remove one or more functions with a respective flow value outside the dynamic threshold range and group the removed one or more functions to define a utility class, the clustering function being further programmed to define a class for each filtered cluster of functions, wherein each class comprises a subset of functions of the plurality of functions, and each class is  stored in the memory as diagram modeling data; 
a modeling function programmed to cause a modeling tool to generate a diagram model based on the diagram modeling data and the utility class, wherein the diagram model characterizes the obfuscated source code; and
a library function programmed to: 
define a function library based on the diagram model, the function library comprising a subset of 
provide a respective function of the function library to the one or more external programs to enable the one or more external programs to perform the respective function.


Allowable Subject Matter
6.	Claims 1, 2, 4-12, and 14-20 are allowed, which re-number as 1-18.
7.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…assigning a flow value to each function of each grouping of functions, wherein the flow value defines a connectivity of a respective function relative to one or more other functions of a respective grouping of functions and/or another grouping of functions; filtering each grouping of functions according to a dynamic threshold range to remove one or more functions with a respective flow value outside the dynamic threshold range; grouping the removed one or more functions to define a utility class; defining a class for each filtered grouping of functions to provide a plurality of classes, wherein each class of the plurality of classes comprises a subset of functions 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1, 2, 4-12, and 14-20 are in condition for allowance.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
9.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
Eker et al. (US 2010/0262839 A1) is cited to teach a tamper protection of computer program code, in particular by obfuscating the execution trace of a computer program code.
Siman; Maty (US 2010/0083240 A1) is cited to teach a tool (22) automatically analyzes application source code (16) for applica
Baker et al. (US 6282698 B1) disclose a technique for detecting similarities in large sets of binary code files, e.g., bytecode files, without requiring access or knowledge of the actual source code itself.  In accordance with the technique, bytecode files are disassembled and preprocessed using positional encoding to prepare the disassembled bytecode files for use in conjunction with similarity detection.
Healey; Richard (US 10394554 B1) discloses methods and systems for implementing source code extraction are provided.  Source code extraction facilitates processing obfuscated byte code and extracting source code representations of original source code of applications.  Source code extraction is implemented based on leveraging and monitoring an interpreter (e.g., a software interpreter running on a virtual machine) when portions of obfuscated byte code (i.e., obfuscated compiled version of source code) are loaded or executed using the interpreter.  In operation, the obfuscated byte code is accessed at the interpreter.  The interpreter, processing the obfuscated byte code, is monitored using a source code extraction manager that supports instrumentation instances associated with functions of the 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/MARINA LEE/Primary Examiner, Art Unit 2192